In a proceeding pursuant to CPLR article 75 to stay arbitration, the United Real Estate Brokers of Rockland, Ltd., appeals from an order of the Supreme Court, Rockland County (Bergerman, J.), dated May 23, 1995, which granted the petition.
Ordered that the order is reversed, on the law, with costs, the petition is denied, the proceeding is dismissed, and the parties are directed to proceed to arbitration.
"A stay of arbitration on the ground that demand was ineffectual is * * * improper in a case such as this where petitioner obviously had actual notice of the demand to arbitrate and an opportunity, via this proceeding to stay arbitration, to judicially review its threshold objections to arbitrability” (Matter of Initial Trends [Campus Outfitters], 58 NY2d 896, 898). Indeed, the petitioners have never claimed that a valid arbitration agreement had not been made or complied with (see, CPLR 7503 [c]). Accordingly, the Supreme Court improperly granted the petition to stay arbitration. O’Brien, J. P., Ritter, Hart and Goldstein, JJ., concur.